In an action to recover damages for personal injuries, Nanuet Mall Management Co., Nanuet Properties Corp., Corporate Property Investors, R.H. Macy & Co., Inc., Pembrook Management Office, Inc., Nanuet Mall Management Office, Deborah Lucas, and Robert McCarthy appeal, as limited by their brief, from so much of an order of the Supreme Court, Rockland County (Meehan, J.), dated March 2, 1998, as, upon granting the respondents’ motion for summary judgment *519dismissing the complaint insofar as asserted against them, in effect, also dismissed the appellants’ cross claim for indemnification against the respondents.
Ordered that the order is reversed insofar as appealed from, on the law, and the appellants’ cross claim is reinstated.
The Supreme Court lacked authority to dismiss the appellants’ cross claim for indemnification since that issue was not presented in its motion for summary judgment dismissing the complaint (see, Dunham v Hilco Constr. Co., 89 NY2d 425, 429). O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.